Citation Nr: 1412684	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-04 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94, to include the validity of the debt and the threshold question of whether the waiver request was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota which denied the waiver of recovery of an overpayment of VA benefits in the amount of $6015.94 because the request for a waiver was not timely.  Jurisdiction over the appeal was subsequently transferred to the Committee on Waivers and Compromises at the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board, having determined that the request for a waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94 was timely filed, finds that a remand is necessary for adjudication of the waiver request, on the merits, to include the validity of the debt.  

The issue of entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94 (on the merits), to include the validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 14, 2008 letter, the DMC notified the Veteran that an overpayment had been created in the total amount of $6015.94.  

2.  Notice of the indebtedness was sent to the Veteran at an incorrect address.  

3.  In September 2009, the Veteran submitted a request for waiver of recovery of an overpayment of VA disability benefits.  

4.  As a result of an error by VA or due to other circumstances beyond the Veteran's control, he did not receive the June 14, 2008 notice of overpayment or there was a delay in the receipt such notice.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94 was timely.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  As the Board is granting the appeal, to the extent that it finds that the Veteran has submitted a timely request for a waiver of overpayment, and remanding the issue for consideration on the merits, the Board finds a discussion of the due process concerns in connection with the appeal for a waiver is not necessary at this time.  See 38 C.F.R. § 3.103 (2013).  

Timeliness of Waiver Request

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963 (2013). 
 
A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 
 
VA regulations provide that "notice" means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

In a March 2008 letter, the RO informed the Veteran of the proposal to stop VA compensation benefits, effective December 27, 2001, based on evidence of an outstanding warrant.  The Veteran was informed that he had 60 days from the date of the letter to submit evidence showing that such action should not be taken.  In May 2008, the Veteran was informed that his benefits had been adjusted such that he was not entitled to the receipt of benefits from December 27, 2001 to October 17, 2006 (the date the warrant was cleared), that the adjustment would result in an overpayment of benefits, and that he would be notified of the exact amount of the overpayment.  In a June 14, 2008 letter, the VA DMC notified him that an overpayment had been created in the total amount of $6015.94.  This letter also notified the Veteran that he had 180 days from the date of this notice to request a waiver of recovery of the overpayment. 

The Veteran filed a request for a waiver of recovery of an overpayment of VA disability benefits in September 2009, over a year after the June 14, 2008 DMC notice.  In November 2009, the DMC denied the waiver of recovery of an overpayment of VA benefits in the amount of $6015.94 because the application for a waiver was not timely.  

The Veteran contends, in a December 2009 notice of disagreement, that due to several inpatient hospitalizations, he never received notice regarding his indebtedness and indicated that he was currently receiving inpatient care at the VA Medical Center in Maryland.   

The Board finds that the June 2008 DMC notice of the indebtedness was sent to the Veteran at an incorrect address.  Notification of the existence of a debt is deemed sufficient when sent by ordinary mail directed to the debtor's last known address and not returned as undeliverable by postal authorities.  See 38 C.F.R. 
§ 1.911(e).  In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, and that the burden is on the appellant to keep VA apprised of his whereabouts.  See Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995); Hyson v. Brown, 5 Vet. App. 262 (1993).  

The record shows that the June 2008 DMC notice letter was mailed to the Veteran at an address in Massachusetts; however, on May 22, 2008, prior to the issuance of the June 2008 DMC letter, VA received an informal claim for NSC pension benefits from the Veteran along with VA Form 21-526 (Income-Net Worth and Employment Statement), both identifying an updated mailing address at the VA Medical Center in Perry Point, Maryland.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the May 2008 claim for NSC pension benefits provided VA with informal notice of a change of address prior to the issuance of the June 14, 2008 DMC notice letter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).  

Moreover, the Board finds that the Veteran has provided sufficient evidence showing non-receipt or delayed receipt of the notice of indebtedness due to an extended inpatient psychiatric hospitalization at the VA Medical Center in Perry Point, Maryland.  VA treatment records and a February 2009 VA psychiatric examination confirm that the Veteran was receiving inpatient mental health care and residential care at the VA Medical Center in Perry Point, Maryland from January 2008 to December 2008.  Accordingly, the Board finds that the Veteran would not likely have received the June 2008 DMC notice letter which was mailed to the Massachusetts address.  For these reasons, the Board finds that as a result of an error by VA or due to other circumstances beyond the Veteran's control, he either did not receive the June 14, 2008 notice of overpayment or there was a significant delay in the receipt such notice.  Accordingly, the Board finds that an extension of the 180 day period for the request for waiver of indebtedness is warranted, and the Board finds that the Veteran filed a timely waiver request in September 2009.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 


ORDER

The appeal regarding the timeliness of the Veteran's request for waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94 is granted.  


REMAND

The RO/AMC should ensure that the Veteran has received a copy of all notices relevant to the termination of benefits, the overpayment debt, and the Veteran's request for a waiver at his current address of record.  

As the Board finds that the Veteran's request for a waiver of overpayment was timely, the RO/AMC should refer the waiver request to the Committee on Waiver and Compromises for adjudication on the merits of the request.  In a September 2009 claim, the Veteran also appears to contest the validity of the debt.  Accordingly, the RO/AMC should issue a supplemental statement of the case addressing the validity of the overpayment debt along with the request for a waiver of the overpayment prior to returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran has received a copy of all notices relevant to the termination of benefits, the overpayment debt, and the present request for a waiver.    

2.  Thereafter, the RO/AMC should refer the request for a waiver of recovery of overpayment of VA disability benefits to the Committee on Waiver and Compromises for adjudication of the claim on the merits, as the Board has found that the Veteran's request was timely.  

3.  If the benefit sought on appeal is not granted, the RO/AMC should readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA disability benefits in the amount of $6015.94, to include the validity of the overpayment debt, in a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


